                                           Case 5:16-cv-06370-EJD Document 594 Filed 03/04/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       OPTRONIC TECHNOLOGIES, INC,                      Case No. 16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                 v.                                         DEFENDANT'S RULE 33(D)
                                  10
                                                                                            INTERROGATORY RESPONSES
                                  11       NINGBO SUNNY ELECTRONIC CO.,
                                           LTD., et al.,                                    Re: Dkt. No. 586
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          The parties dispute whether defendant Ningbo Sunny Electronic Co. (“Ningbo Sunny”)

                                  15   may respond to plaintiff Optronic Technologies, Inc.’s (“Orion”) post-judgment interrogatories by

                                  16   referring to records, pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, and if so,

                                  17   whether Ningbo Sunny has complied with the requirements of that Rule. Dkt. No. 586. The Court

                                  18   has reviewed the parties’ joint submission and concludes this matter is suitable for resolution

                                  19   without a hearing. Civ. L.R. 7-1(b).

                                  20          In its responses to Orion’s Interrogatories Nos. 1, 2, 5, 6, 9, 10, 12, 16, and 17, Ningbo

                                  21   Sunny relies almost entirely on documents it has produced in response to Orion’s post-judgment

                                  22   document requests.1 For each such response, Ningbo Sunny “directs Orion to the documents

                                  23   produced concurrently herewith in response to Orion’s post-judgment request for production

                                  24   number [X].” Dkt No. 586-2. Orion argues that Ningbo Sunny may not respond to interrogatories

                                  25   by referring to documents here because the cited documents are “largely in Mandarin Chinese,”

                                  26   and therefore the burden of ascertaining the answers to the interrogatories is greater for Orion than

                                  27

                                  28
                                       1
                                        Ningbo Sunny’s response to Interrogatory No. 12 also includes a narrative response. Dkt. No.
                                       586-2 at 7.
                                          Case 5:16-cv-06370-EJD Document 594 Filed 03/04/20 Page 2 of 3




                                   1   for Ningbo Sunny. Dkt. No. 586 at 2-3. Ningbo Sunny responds that only a “limited” number of

                                   2   the referenced documents are in Chinese. Specifically, it says that “all” or “almost all” of the

                                   3   referenced documents responsive to Interrogatories Nos. 2, 5, 9, and 10 are in English, and that

                                   4   “most” of the referenced documents responsive to Interrogatory No. 6 are in English. Id. at 4.

                                   5   Ningbo Sunny does not say whether the 13 documents cited in response to Interrogatories Nos. 1,

                                   6   12, 16, and 17 are in English or Chinese. See id. Ningbo Sunny argues that it is as burdensome

                                   7   for it to extract answers from the Chinese language documents as it is for Orion. Id. at 5.

                                   8          Rule 33(d) provides in relevant part:

                                   9                  If the answer to an interrogatory may be determined by examining,
                                                      auditing, compiling, abstracting, or summarizing a party’s business
                                  10                  records . . . and if the burden of deriving or ascertaining the answer
                                                      will be substantially the same for either party, the responding party
                                  11                  may answer by specifying the records that must reviewed, in
                                                      sufficient detail to enable, the interrogating party to locate and
                                  12                  identify them as readily as the responding party could[.]
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 33(d)(1). Few courts have addressed the question of whether a party may respond

                                  14   to interrogatories by citing documents that are in a language other than English. However, the

                                  15   courts that have considered this issue uniformly agree that, even if referring to records would

                                  16   otherwise be an appropriate response to an interrogatory, such a response is not permitted unless

                                  17   the party provides a translation of the documents. See, e.g., Gamevice, Inc. v. Nintendo Co., No.

                                  18   18-cv-01942-RS (TSH), 2019 WL 2763008, at *2 (N.D. Cal. July 2, 2019); Shinedling v. Sunbeam

                                  19   Prod. Inc., No. ED CV 12-438-CJC (SPx), 2013 WL 12171959, at *7 (C.D. Cal. Oct. 25, 2013);

                                  20   Invensas Corp. v. Renesas Elecs. Corp., No. 11-448-GMS-CJB, 2013 WL 12146531, at *6 (D.

                                  21   Del. May 8, 2013); Nature’s Plus Nordic A/S v. Natural Organics, Inc., 274 F.R.D. 437, 440-41

                                  22   (E.D.N.Y. 2011).

                                  23          The parties disagree regarding the extent to which Ningbo Sunny has relied on documents

                                  24   in English as opposed to Chinese for its responses to Orion’s interrogatories. The record does not

                                  25   permit the Court to resolve this disagreement. Where Ningbo Sunny relies on documents in

                                  26   English, Orion has offered no reason for the Court to conclude that Ningbo Sunny’s responses fail

                                  27   to comply with the requirements of Rule 33(d). However, Ningbo Sunny may not rely on

                                  28   documents in Chinese for its response to Orion’s interrogatories. Where Ningbo Sunny has done
                                                                                         2
                                          Case 5:16-cv-06370-EJD Document 594 Filed 03/04/20 Page 3 of 3




                                   1   so, it has two options: It may amend its responses to provide narrative answers that do not rely on

                                   2   Chinese language documents, or it may provide English translations of the “limited” number of

                                   3   Chinese language documents on which it relies.

                                   4          Ningbo Sunny must serve amended responses to Interrogatories Nos. 1, 2, 5, 6, 9, 10, 12,

                                   5   16, and 17, consistent with the requirements of this order, no later than March 11, 2020.

                                   6          IT IS SO ORDERED.

                                   7   Dated: March 4, 2020

                                   8

                                   9
                                                                                                   VIRGINIA K. DEMARCHI
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
